Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 12/3/2018. 
Claims 1-20 are pending in the application.  
The information disclosure statement filed on 5/9/2020 has been considered.
Claim Objections
Claim 10 is objected to because of the following informalities:  it appears that “applies” at line 3 needs to be changed to –apply--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the select parameter” at line 10.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation: the parameter in the select parameter position.
Per claim 1, it is not clear how the highest probability and the calculated score are related.  Interpretation: highest probability obtained from the calculated score for each candidate.
Claim 6 recites the limitation "the select parameter” at line 4.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation: the parameter in the select parameter position.
Claim 8 recites the limitation "the weight” at line 1.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation: the weighted sum.
 	Per claim 9, the parent claim number is missing.  Interpretation: “The system of claim 1, wherein.” 
 	Per claim 10, the parent claim number is missing.  Interpretation: “The system of claim 9, wherein.”
Per claim 11, at line 1, it is unclear what limitations are missing between “wherein” and “apply.”  Interpretation: “wherein the at least one module contains further instructions that when executed by the at least one processor perform actions that apply.” 
Per claim 11, at the last line, it is not clear to which training data it is referring as the training data at line 4 does not refer to the data in claim 10.  Interpretation: the training data of the plurality of source code programs.
Claim 12 recites the limitation "the select parameter” at line 8.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation: the parameter in the select parameter position.
Per claim 12, it is not clear how the highest probability and the calculated score are related.  Interpretation: highest probability obtained from the calculated score for each candidate.
Claim 16 recites the limitation "the select parameter” at line 4.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation: the parameter in the select parameter position.
Claim 18 recites the limitation "the weight” at line 1.  There is insufficient antecedent basis for this limitation in the claim.  Interpretation: the weighted sum.
 	 Per claims 2-5, 7, 13-15, 17, 19, and 20, these claims are rejected because they depend from claims 1 and 12 respectively.
Per claim 11, at line 1, it is unclear what limitations are missing between “wherein” and “apply.”  Interpretation: “wherein the at least one module contains further instructions that when executed by the at least one processor perform actions that apply.” 
Per claim 11, at the last line, it is not clear to which training data it is referring as the training data at line 4 does not refer to the data in claim 10.  Interpretation: the training data of the plurality of source code programs.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to 
a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

 	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The steps of generating a candidate variable list, calculating step, and recommending step can be pure mental processes. There is no recitation of particular machine learning techniques that prevents mental performances (which can be also mere mathematical calculation operations) or any other detailed implementations for generating and recommending in a particular manner.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations including at least one processor and a memory described at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Therefore, the additional limitations do not integrate the abstract idea into a practical application. Viewing the limitations individually and as a combination, the additional elements merely perform the instructions of the mental steps on a generic computer without integrating the abstract idea into a practical application. For at least these reasons, claim 1 is not patent eligible. 
 	Per claims 2-11, these claims are directed to the same idea itself as in claim 1, reciting details of the abstract idea, including generating the scores, applying the weight to the scores, and applying linear regression which is mere calculation algorithm, without adding any other additional element that is significantly more. Therefore, the claims are rejected for the same reasons as in claim 1. 
 	Per claim 12, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The steps of generating a candidate variable list, calculating step, and recommending step can be pure mental processes. There is no recitation of particular machine learning techniques that prevents mental performances (which can be also mere mathematical calculation operations) or any other detailed implementations for generating and recommending in a particular manner. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations including at least one processor and a memory described at a high level of generality in the preamble for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Therefore, the additional limitations do not integrate the abstract idea into a practical application. Viewing the limitations individually and as a combination, the additional elements merely perform the instructions of the mental steps on a generic computer without integrating the abstract idea into a practical application. For at least these reasons, claim 12 is not patent eligible. 
 	Per claims 13-20, these claims are directed to the same idea itself as in claim 12, reciting details of the abstract idea, including generating the scores, applying the weight to the scores, without adding any other additional element that is significantly more. Therefore, the claims are rejected for the same reasons as in claim 12. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walen (“Method call argument completion using deep neural regression,” cited).
 	1. A system, comprising: at least one processor and a memory; at least one module containing instructions that when executed by the at least one processor perform actions that: 
generate a candidate variable list of candidates, a candidate including variables and/or methods in a source code program likely to fit as a parameter in a select parameter position of a current method invocation (Walen, see at least abstract, define the set of candidates to
recommend as all visible type-compatible variables. To determine which candidate should be recommended, we first investigate how code prior to a method call argument can influence a completion. We then identify 45 code features and train a deep neural network to determine how these code features influence the candidate’s likelihood of being the correct argument. After sorting the candidates based on this likelihood value, we recommend the most likely candidate; page 3, Using deep neural regression a value for each candidate is calculated. This value represents the likelihood that the candidate should be used in the context in which it is requested. The likelihood values of all candidates are compared and they are sorted accordingly. The top candidate or candidates can then be recommended… These features are used as input for the deep neural network. Regression is used to calculate a value depicting the likelihood that the candidate is the actual argument. The values are then compared and sorted resulting in a ranked list of most likely candidates);
calculate a score for each candidate, the score based on a weighted sum of a scope score, an edit distance score, and a declaration proximity, the weighted sum indicative of a probability of a candidate likely to fit as the select parameter in the current method invocation (Walen, see at least page 3, Using deep neural regression a value for each candidate is calculated … Regression is used to calculate a value depicting the likelihood that the candidate is the actual argument. The values are then compared and sorted resulting in a ranked list of most likely candidates; Figure 5.3: Prediction score and Parc score for top-n recommendations. Page 6, The LSCT of C and F is not equal to the LSCT of F and C, therefore, the sum of both is taken … to get the lexical similarity (Equation 2.2); page 25, To compare our approach to that of Parc the prediction score and Parc score are calculated using the same training and testing sets; page 21, For all distance related features the candidates for each argument are sorted according to the distance feature; page 24, The distance features consist of distanceToInitialization, distanceToDeclaration, distanceToDeclarationSpecial and scopeDistance; page 8, The candidate is: … distanceToDeclaration: The number of declared candidates between where this candidate is declared and the method call argument);
recommend at least one of the candidates based on a highest probability for use in the source code program (Walen, see at least page 3, Using deep neural regression a value for each candidate is calculated. This value represents the likelihood that the candidate should be used in the context in which it is requested. The likelihood values of all candidates are compared and they are sorted accordingly. The top candidate or candidates can then be recommended… These features are used as input for the deep neural network. Regression is used to calculate a value depicting the likelihood that the candidate is the actual argument. The values are then compared and sorted resulting in a ranked list of most likely candidates; Page 22, A candidate is the best match for its argument if the similarity according to the specific feature is highest compared to the other candidates; Page 15, In this equation, the recommendations are considered relevant if the top recommendation is equal to the actual argument. When the precision of the deep neural regression approach is given it will be referred to as the prediction score).
2. The system of claim 1, wherein the at least one module contains further instructions that when executed by the at least one processor perform actions that: generate a scope score for each candidate based a scope attribute assigned to each candidate and a probability assigned to the scope attribute (Walen, see at least Page 13, Then there are four more features that might impact the prediction score by giving more context about the code and the candidate…_ scopeDistance: The distance in scope; page 21, For all distance related features the candidates for each argument are sorted according to the distance feature; page 24, The distance features consist of … scopeDistance). 
3. The system of claim 2, wherein the probability assigned to the scope attribute is based on a frequency of the current method invocation using the scope attribute in a select parameter position from a plurality of source code programs using the current method invocation (Walen, see at least page 3, Using deep neural regression a value for each candidate is calculated. This value represents the likelihood that the candidate should be used in the context in which it is requested. Page 10, From the improved Parc algorithm we derived features concerning if the candidate was used in specific ways. At that point an usage in the predicate of an if statement was not discussed … it could also be the case that when a variable is used in a predicate, it could actually increase the likelihood that that variable is used within that if block. In the example from the QuantilesAlgorithm package (Listing 3.3) all swap method calls indeed use the variables used in the predicate of the parent if statement of the swap method call; Page 11, The method call getComments is called twice in this example … The candidate paginationRequest (actual argument) is initialized farthest away, all candidates have been used before and there is no similarity between one of the candidates names and the formal parameter name; Page 12, method call and argument has been used before in this method … subject to the position of the argument in the method call or the number of arguments; page 12, usedInMethodCallCombination: The same method call is called before using the same candidate name as an argument at the current position).
 	4. The system of claim 3, wherein the scope attribute assigned to each candidate is based on features extracted from the source code program that correspond to a context of the method invocation and usage of the candidate (Walen, see at least Page 3, Using deep
neural regression a value for each candidate is calculated. This value represents the likelihood that the candidate should be used in the context in which it is requested … For every candidate, features are collected. These features are used as input for the deep neural network. Regression is used to calculate a value depicting the likelihood that the candidate is the actual argument. The values are then compared and sorted resulting in a ranked list of most likely candidates; Page 12, method call and argument has been used before in this method …subject to the position of the argument in the method call or the number of arguments. To cover these scenarios three features are introduced._ positionOfArgument: Starting at zero and from left to right the arguments position in the method call is established._ numberOfArguments: Number of arguments in the method call._ usedInMethodCallCombination: The same method call is called before using the same candidate name as an argument at the current position. The important aspect of this feature is that it only takes the name of the candidate into account, not if it is actually the same candidate …Beside these collected features, most directed at the candidate in question, it could also be helpful for the training to provide some more contextual features for the method calls).
 	5. The system of claim 2, wherein the scope attribute is selected from one of method, property, local, field, literal, and parameter (Walen, see at least Page 8, Based on the algorithm for Parc (Section 2.2) the following features are derived: The candidate is: { isLocal: a locally declared variable. { isField:… { isInheritedField: …{ usedInMethodCall: used in a prior method call as an argument … isParameter: Candidate is a parameter of the parent method}.
 	6. The system of claim 1, wherein the at least one module contains further instructions that when executed by the at least one processor perform actions that: generate an edit distance score for each candidate, the edit distance score measures a similarity of a name of a select variable and/or method to a name associated with the select parameter (Walen, see at least Page 3, the similarity of the candidate's name to the formal parameter name of the function or method. All these features are then used as the input for the deep neural network … This value represents the likelihood that the candidate should be used in the context in which it is requested. The likelihood values of all candidates are compared and they are sorted accordingly. The top candidate or candidates can then be recommended; Page 6, The process to calculate the lexical similarity is as follows; Let C be the name of the candidate
variable and let F be the name of the formal parameter … To calculate the similarity between these sequences of terms the Longest Sequence of Common Terms is calculated; page 8, lexicalSimilarityParc: A measure of lexical similarity between the candidate name and the
name of the formal parameter. This is expressed as the number of characters in the longest case insensitive substring match).
 	7. The system of claim 6, wherein the edit distance score is a weighted sum of an edit distance for each parameter of each method signature of the current method invocation  (Walen, see at least page 6, Table 2.1: Examples of calculating the Lexical Similarity for a name C and a name F; Table 4.4 presenting prediction socres of different weight initializations.  All candidates of an argument are weighted according to the number of candidates that argument has; Page 12,  numberOfArguments: Number of arguments in the method call.
_ usedInMethodCallCombination: The same method call is called before using the same
candidate name as an argument at the current position; Figure 5.3: Prediction score and Parc score for top-n recommendations. Page 6, The LSCT of C and F is not equal to the LSCT of F and C, therefore, the sum of both is taken … to get the lexical similarity (Equation 2.2); page 25, To compare our approach to that of Parc the prediction score and Parc score are calculated using the same training and testing sets; Page 13, Then there are four more features that might impact the prediction score by giving more context about the code and the candidate…_ scopeDistance: The distance in scope; page 21, For all distance related features the candidates for each argument are sorted according to the distance feature; page 24, The distance features consist of … scopeDistance; Note that a method signature is method declaration including the method name and the parameter list).
8. The system of claim 7, wherein the weight for an edit distance is based on a frequency of usage of a method signature in training data of source code programs that utilize the current method invocation (Walen, see at least Page 11, The method call getComments is called twice in this example … The candidate paginationRequest (actual argument) is initialized farthest away, all candidates have been used before and there is no similarity between one of the candidates names and the formal parameter name; page 12, method call and argument has been used before in this method …subject to the position of the argument in the method call or the number of arguments … usedInMethodCallCombination: The same method call is called before using the same candidate name as an argument at the current position. The important aspect of this feature is that it only takes the name of the candidate into account, not if it is actually the same candidate …Beside these collected features, most directed at the candidate in question, it could also be helpful for the training to provide some more contextual features for the method calls; 4.1 Context for the used training and testing sets). 
 	9. The system of claim wherein the at least one module contains further instructions that when executed by the at least one processor perform actions that: generate a declaration proximity score, the declaration proximity score represents a proximity of a location of a declaration of a candidate in the source code program to a location in the source code program of the current method invocation (Walen, see at least Page 3, location to the line of code where the candidate is declared or initialized; page 24, The distance features consist of distanceToInitialization, distanceToDeclaration,distanceToDeclarationSpecial and scopeDistanc; page 8, The candidate is: … distanceToDeclaration: The number of declared candidates between where this candidate is declared and the method call argument).
 	10. The system of claim wherein the at least one module contains further instructions that when executed by the at least one processor perform actions that: applies a first weight to the scope score, a second weight to the edit distance score, and a third weight to the declaration proximity score, wherein each weight adjusts a respective score based on usage of the current method invocation in training data that uses the current method invocation (Walen, see at least page 6, Table 2.1: Examples of calculating the Lexical Similarity for a name C and a name F; Table 4.4 presenting prediction socres of different weight initializations.  All candidates of an argument are weighted according to the number of candidates that argument has; Page 12, usedInMethodCallCombination: The same method call is called before using the same
candidate name as an argument at the current position; Figure 5.3: Prediction score and Parc score for top-n recommendations. Page 6, The LSCT of C and F is not equal to the LSCT of F and C, therefore, the sum of both is taken … to get the lexical similarity (Equation 2.2); page 25, To compare our approach to that of Parc the prediction score and Parc score are calculated using the same training and testing sets; Page 7, For a neural network there are some settings that can be adjusted. These settings are called hyperparameters. These hyper-parameters influence how, how fast, how well and how long a model is trained …. The batch size is the number of candidates that are passed to the network before the network updates the weights).
 	11. The system of claim 10, wherein apply linear regression to determine the first weight, the second weight, and the third weight based on a label, a scope score, an edit score, and a declaration proximity score associated with candidates taken from training data of a plurality of source code programs using method invocations, wherein a candidate is associated with a label to indicate whether or not the candidate was used as a parameter in a method invocation in the training data (Walen, see at least page 3, Using deep neural regression a value for each candidate is calculated … Regression is used to calculate a value depicting the likelihood that the candidate is the actual argument. The values are then compared and sorted resulting in a ranked list of most likely candidates; Figure 5.3: Prediction score and Parc score for top-n recommendations; Table 4.4 presenting prediction socres of different weight initializations.  All candidates of an argument are weighted according to the number of candidates that argument has; Page 12, usedInMethodCallCombination: The same method call is called before using the same candidate name as an argument at the current position; Figure 5.3: Prediction score and Parc score for top-n recommendations. Page 6, The LSCT of C and F is not equal to the LSCT of F and C, therefore, the sum of both is taken … to get the lexical similarity (Equation 2.2); page 25, To compare our approach to that of Parc the prediction score and Parc score are calculated using the same training and testing sets; Page 7, For a neural network there are some settings that can be adjusted. These settings are called hyperparameters. These hyper-parameters influence how, how fast, how well and how long a model is trained …. The batch size is the number of candidates that are passed to the network before the network updates the weights; Page 10, First are all local variables in order of declaration …  unusedLocalCandidatesInRow: The number of local candidates that are unused in sequence (in the order of the distanceToInitialization feature) … In the example from the
QuantilesAlgorithm package (Listing 3.3) all swap method calls indeed use the variables used in
the predicate of the parent if statement of the swap method call; page 15, In this equation, the recommendations are considered relevant if the top recommendation is equal to the actual argument … The deep neural regression method has certain hyperparameters that influence how well it will perform (Section 2.3). The features selected in section 3.1 will also impact the prediction score; Page 18, The last hyper parameter that we test is the weight initialization of the individual candidates. Weights communicate to the network to what respect collections of candidates should impact how the model is modified in between epochs; Note that a label is the candidate value or output (prediction) of the regression). 
Per claims 12-20, they are the method versions of claims 1-4 and 6-10, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-4 and 6-10 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20200372304 is related to ranking recommended candidates outputted by a chine learning model;
US10528329 is related to ranking recommended actions based on a weighted combination of criteria such as similarity scores;
 	 US 11221831 is related to ranking and suggesting use of dataset for argument/parameter of a function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193